Citation Nr: 1043462	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
back injury.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1979 to July 1981.  

This case comes before the Board of Veteran's Appeals (Board) on 
appeal from a January 2005 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the Veteran's request to reopen claims for service 
connection for residuals of back and cervical spine injuries.  

In March 2008, the Veteran testified at a Travel Board hearing in 
Houston, Texas, before the undersigned Acting Veterans Law Judge.  
A copy of the transcript is in the claims file.  

In April 2008, September 2008, and March 2010 the Board remanded 
the claims for additional development and adjudicative action.  
No further action is necessary to comply with those orders.

The issue of service connection for a left knee disorder 
has been raised, and the issue of service connection for a 
left hip disorder has been reprised, by the Veteran.  
These claims are referred back to the RO for appropriate 
action.

The reopened claims of service connection for residuals of 
back and cervical spine injuries  are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDINGS OF FACT

1.  By rating decision dated in November 1990, the RO denied 
entitlement to service connection for residuals of back injury, 
acute and transitory; and by rating decision dated in July 1995, 
the RO denied entitlement to service connection for degenerative 
joint disease of the cervical spine (claimed as a neck injury).  
These decisions were not appealed and became final by operation 
of law.

2.  Evidence received since the issuance of these decisions is of 
sufficient significance that it raises a reasonable possibility 
of substantiating the Veteran's current claims.


CONCLUSIONS OF LAW

1.  The decision of the RO in November 1990 denying service 
connection for residuals of back injury is final.  38 U.S.C.A. §§ 
1131, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The decision of the RO in July 1995 denying service 
connection for degenerative joint disease of the cervical spine 
is final.  38 U.S.C.A. §§ 1131, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

3.  Evidence received since the time of the ROs November 1990 
decision denying service connection for residuals of back injury 
is both new and material, and sufficient to reopen the Veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Evidence received since the time of the ROs July 1995 denying 
service connection for degenerative joint disease of the cervical 
spine is both new and material, and sufficient to reopen the 
Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the 
previously denied claims of service connection for a cervical 
spine disorder and a lumbar spine disorder, further discussion 
here of compliance with the VCAA is not necessary.

New and material evidence

The Veteran seeks service connection for a current cervical spine 
and back disorder, which she says is related to a fall that she 
had in service.

Once entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that determination, absent 
disagreement by the Veteran within a period of one year, is 
final.  38 U.S.C.A. § 7105.  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of 
service connection for a back disorder, the evidence before VA at 
the time of the final RO decision in 1990 consisted of the 
Veteran's service treatment records (STRs) and the report of a 
June 1990 VA Compensation and Pension (C&P) examination.  The 
claim was denied on the grounds that while the Veteran was 
treated for low back pain in June and July of 1979 secondary to 
trauma to the left hip, there was no evidence of a residual back 
disorder.

As for the Veteran's application to reopen a claim of service 
connection for a cervical spine disorder, the evidence before VA 
at the time of the final RO decision in 1995 consisted of the 
STRs, the report of the June 1990 C&P examination; and post-
service military treatment records.  The claim was denied on the 
grounds that while the Veteran was treated on one occasion in 
August 1980 for a stiff neck after a dive into a lake during 
service, there was no evidence of a residual neck disorder.

Evidence presented after the above decisions includes, in 
pertinent part, the report of a consultation in May 2008 by a 
private neurologist.  According to this physician, an April 2008 
MRI of the cervical and lumbar spines showed a herniated nucleus 
pulposus and subluxation of the cervical spine at C3/C4 with 
moderate to severe cervical canal stenosis;and a moderately large 
central-and-to-the-right herniated nucleus pulposuses at L3-4 and 
L4-5 with corresponding foraminal stenosis.  The physician then 
stated as follows:

Given the history of significant fall with 
pain that developed immediately thereafter 
and the history that the patient required 
13 days of hospitalization for this injury, 
it is more likely than not that this injury 
is the proximate cause of the patient's 
chronic daily neck and low back pain and 
her resulting impairment.

This evidence is new since it was not of record at the time of 
the prior denials of the claims on the merits.  It is also 
material since it propounds a link between a current neck and 
back disorder and service.  New and material evidence having been 
presented, the claims for service connection for residuals of a 
back injury and residuals of a cervical spine injury are 
reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for residuals of a back injury is reopened; 
and, to that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim for 
service connection for residuals of a cervical spine injury is 
reopened; and, to that extent only, the appeal is allowed.


REMAND

Having reopened the claims for service connection for a cervical 
spine and lumbar spine disorder based on new and material 
evidence, the Board has jurisdiction to review the underlying 
claims for service connection de novo, based on the whole record.  
For the reasons that follow the Board finds that further 
development is warranted. 

In June 1990 the Veteran was accorded a C&P examination.  No back 
or neck complaints were made during the examination; and no 
respective disorder was found on examination.

In December 2004 the Veteran was accorded another C&P 
examination.  The examiner averred that the claims file was 
reviewed.  During the examination the Veteran referred to the 
June 1979 incident, but admitted that she had not had any care 
for a neck or back disorder until the mid '90s.  Her complaints 
during the 2004 examination included grinding and snapping in her 
neck, with some numbness and tingling, and sharp pain in the 
lumbosacral spine region of the lower back.  The examiner noted 
that the earliest post-service medical record of treatment for a 
neck or back disorder was 2003.  MRI found multi-level 
degenerative disc changes of the cervical and lumbar spines.  
Diagnoses were cervical degenerative disc disease and lumbar 
degenerative disc disease.  The examiner concluded that there was 
"insufficient evidence to suggest that degenerative disc disease 
in the cervical or lumbar spine is due to an in Service injury." 

In his May 2008 report a private neurologist documented the 
Veteran as complaining of neck and low back pain with radiation 
to the bilateral upper and lower extremities, which she said 
"began in 1979 when she fell while on active duty."  She 
reported that she had fallen from a height of 7 feet off of a 
locker; was hospitalized for 13 days; and had had daily pain ever 
since that time.  According to the neurologist, cervical 
vertebral subluxation along with the multiple HNPs in the 
cervical and lumbar spine regions supported a post traumatic 
etiology.  He added that "given the history of significant fall 
with pain that developed immediately thereafter and the history 
that the patient required 13 days of hospitalization for this 
injury, it is more likely than not that this injury is the 
proximate cause of the patient's chronic daily neck and low back 
pain and her resulting impairment."  Unfortunately, the 
examiner's opinion was based entirely on the Veteran's rendition 
of events, and the claims file was not reviewed.  This is 
significant since the Veteran made no complaints of neck or back 
pain during her 1981 separation examination and 1990 C&P 
examination.  

In September 2009 the Veteran was accorded yet another C&P 
examination.  The examiner reported that the claims file was 
reviewed.  She noted that in June 1979 the Veteran was 
hospitalized for twelve days after a fall from a barracks' locker 
and afterwards placed on a 3 day profile for left hip and low 
back pain.  She further noted that lumbar x-rays during service 
were negative, and surmised that "there were no further problems 
with her spine."  The Veteran's 2009 complaints included dull 
pain in the low back and posterior neck.  Physical examination 
was conducted, and 2008 MRI findings were reviewed.  Diagnoses 
were mild cervical spine degenerative changes and mild cord 
impingement, and mild spinal stenosis at L4-5.  The examiner then 
averred that the Veteran's current lumbar spine and cervical 
spine disorders "are less likely as not (less than 50/50 
probability) caused by or a result of or causally related to her 
period of active service or any incident therein, including the 
July 1979 fall."  She added as follows:

I consider the current cervical and lumbar 
spine condition are related to aging 
process and genetic predisposition.  The 
episode of the fall in 1979 is not related 
with her cervical spine.  The incident 
involved primarily her left hip.  There is 
not evidence of any specific injury to the 
lumbar area which was enough significant to 
cause current condition.  No evidence of 
chronic lumbar or cervical condition 
following separation or during military 
service.

Unfortunately, the 2009 examiner made no mention of the Veteran's 
September 1979 treatment for back pain secondary to a fall down 
steps in her home.  She also made no mention of an August 1980 
treatment record that documents complaints of and treatment for a 
stiff neck following a swimming dive.  There is also no 
explanation for her assertion of the Veteran's having some sort 
of "genetic predisposition" that would account for her current 
cervical and lumbar spine disorders.  The evidence is thus 
inadequate for a decision in this matter.  Remand for a new C&P 
examination is therefore warranted.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Accord the Veteran an examination with 
regard to her claims for service connection 
for a cervical spine disorder and a lumbar 
spine disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  

The examiner is specifically requested to 
opine as to whether it is at least as likely 
as not that a current cervical spine disorder 
began in service or is related to any incident 
of service; and whether it is at least as 
likely as not that a current lumbar spine 
disorder began in service or is related to any 
incident of service.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" means that the weight of the 
evidence both for and against the conclusion 
reached in the opinion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion as it is to find against the 
conclusion.

A rationale for all opinions proffered must be 
set forth in the examination report.  

2.  After the requested development is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, then 
provide her and her representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


